IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-11015
                         Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

DOUGLAS RAY DUNKINS, JR.,

                                             Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:97-CV-302-Y
                       - - - - - - - - - -

                            August 4, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Douglas Ray Dunkins, Jr., federal prisoner # 22619-077,

appeals from the denial of his motion for reduction of sentence

pursuant to 28 U.S.C. § 3582.    He also moves for a certificate of

appealability (COA) in order to appeal the denial of his 28

U.S.C. § 2255 motion.

     Dunkins’ challenge to the district court’s rationale for

denying the § 3582 motion is without merit.      The district court

did not abuse its discretion by denying the motion.       See United


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-11015
                                -2-

States v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997).

Accordingly, the judgment of the district court is AFFIRMED.

     Dunkins raises the following in seeking a COA:

1) several grounds in support of an ineffective-assistance-of-

counsel claim; and 2) a violation of Brady v. Maryland, 373 U.S.
83 (1963).   Dunkins fails to make a substantial showing of the

denial of a constitutional right.   See 2253(c)(2).   His request

for a COA is DENIED.

     AFFIRMED.   COA DENIED.